 In theMatter ofDAVID KARRON, INC., EMPLOYERandINTERNATIONALHANDBAG,LUGGAGE,BELT AND NOVELTY WORKERSUNION, AFL,PETITIONERCase No. P-R-6768.-Decided Januua'i y 16, 1947 .Mr.Murray E.Marston,of New York City, for the Employer.Cllr.MaxM. Franlele,of New York City,for the Petitioner.Mr. Frank SchemerandMiss Mildred Roth,both of New YorkCity, for the Intervenor.Cllr.Warren H. Leland,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on September 12, 1946, before Vincent M. Rotolo, hear-ing officer.The hearing officer's riilnigs made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACTI.TILE BUSINESS OF TILEEMPLOYERiiavidKarron, Inc., a New York corporation with its principaloffice, plant, and warehouse in Brooklyn, New York, is engaged in themanufacture, sale and distribution of pocketbook and handbagframes.During the past year, the Employer purchased raw mate-rials, consisting of cold rolled strip steel and plastics, valued inexcess of $100,000, approximately 25 percent of which was receivedTrom points outside-the State of New York.During the same period,the Employer manufactured finished products valued in excess of$250,000, approximately 15 percent of which was shipped to pointsoutside the State of New York.72 N L R B, No 2D174 DAVID KARRON, INC.175The Employer admits and we find thatit is engagedin commercewithin the meaning of the National LaborRelations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.United Electrical, Radio & Machine Workers of America, Amal-gamated Machine, Instrument, and Metal Workers, Local 475,1 hereincalled the Intervenor, is a labor organization affiliated with the Con-gress of Industrial Organizations, claiming to represent employees ofthe Employer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor contends that Local 1225's contract with the Em-ployer is a bar to a present determination of representatives.Thiscontract, for an initial term of 1 year, was executed on March 5, 1945,and contained a 45-clay provision- for automatic renewal for yearlyperiods.The petition in this case was filed before the 1947 effectivedate of the automatic renewal clause of the contract, and the anni-versary date of the agreement is less than 2 months distant.Accord-ingly, we find that the contract is not a bar to a current determinationof repre'sentatlves.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TI-IL APPROPRIATE UNITIn substantial accordance with the agreement of the parties, wefind that all production and maintenance employees of the Employer,including shipping employees, but excluding all office, clerical, andsales employees, and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.1 Local 475 is the successor to Local 1225,the union with which the Employer has hadcontractual relations.2 SeeMatter of Clark Bros.Co , Inc,66 N L R. B 849731242-47-vol. 72-13 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with David Marron, Inc., Brooklyn,New York, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) clays from the date of thisDirection, under the direction and supervision of the Regional Direc-tor for the Second Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Sections 203.55 and203.56, of National Labor Relations Board Rules and Regulations-Series 4, among the employees in the unit found appropriate in Sec-tion IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction, including employees whodid not work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by International Handbag, Luggage, Belt and NoveltyWorkers Union, AFL, or by United Electrical Radio & MachineWorkers of America, Amalgamated Machine, Instrument and MetalWorkers Local 475, CIO, for the purposes of collective bargaining, orby neither.